IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TRAVIS D. SMITH,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-0468

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 18, 2017.

An appeal from an order of the Circuit Court for Dixie County.
Jennifer J. Ellison, Judge.

Travis D. Smith, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Daniel Krumbholz, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and KELSEY, JJ., CONCUR.